
	
		I
		111th CONGRESS
		2d Session
		H. R. 5659
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Ms. Pingree of Maine
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the payment of recovery rebates on the basis of tax returns for 2007
		  notwithstanding the limitation on timing of payments where necessary to correct
		  a manifest injustice.
	
	
		1.Payment of recovery rebates
			 based on 2007 returns notwithstanding limitation on timing of payments to
			 correct manifest injusticeParagraph (3) of section 6428(g) of the
			 Internal Revenue Code of 1986 is amended by striking 2008. and
			 inserting 2008, unless the Secretary determines paying such refund or
			 credit is necessary to correct a manifest injustice..
		
